Citation Nr: 1023556	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-21 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to 
October 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Louis, Missouri, dated July 2007 and July 2009 with respect 
to service connection claims for a low back disorder and a 
skin disorder respectively.

The issue of entitlement to service connection for a skin 
disorder, claimed as jungle rot, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence demonstrates that the Veteran's 
traumatic arthritis and osteophytosis of the lumbar spine are 
related to active military service.


CONCLUSION OF LAW

Traumatic arthritis and osteophytosis of the lumbar spine 
were incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for a low back disorder, is a full grant of the benefits 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).
The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

The Veteran contends that he is entitled to service 
connection for a low back disorder that was incurred while on 
active duty service.  For reasons explained below the Board 
finds that service connection must be granted for the 
Veteran's low back disorder.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service- 
connected," but only "considerably lighten[s] the burden of 
a Veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service."  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board finds that the Veteran is entitled to the 
application of 38 U.S.C.A. 
§ 1154(b).  The Board notes that the Veteran's service 
records indicate that he was awarded the Combat Infantryman 
Badge, which denotes combat experience.  As such, the Board 
finds that the Veteran is qualified as a combat Veteran for 
the purposes of 38 U.S.C.A. § 1154(b).  

The Veteran contends that while serving in Vietnam he jumped 
out of a helicopter and landed on his back with a 22 mortar 
round and tube strapped below his rucksack and he hit his 
back against it with great force.  He further stated that he 
reported the incident and his severe low back pain, but in 
the middle of combat there was no opportunity to seek medical 
help.  The Board finds that the above description of the 
Veteran's combat experience is consistent with serving in the 
infantry in Vietnam and that the above incident would cause a 
low back injury.  In addition, the Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

The Veteran was afforded a Compensation and Pension (C&P) 
examination in April 2007.  The Board notes initially that 
the Veteran was diagnosed with traumatic arthritis and 
osteophytosis of the lumbar spine, indicating that the 
Veteran has a current disability as required by 38 C.F.R. 
§ 3.303.  Following an examination of the Veteran, the 
examiner opined that the initial injury to the lumbar spine 
occurred during the Veteran's tour of duty in Vietnam and 
that subsequent back injuries after separation from the 
military represent an aggravation of the injury that occurred 
while on active duty.  The Board notes, however, that the 
examiner also stated that it was not possible to 
differentiate what percentage or extent of the Veteran's 
current back condition is attributable to the initial injury 
in service or the post-service injuries.  With respect to the 
examiner's opinion that the Veteran's current back disorder 
is at least partially related to his in-service injury, the 
Board finds that this evidence is at least in equipoise 
regarding being favorable or unfavorable.  Accordingly, the 
benefit-of-the-doubt rule applies and this evidence supports 
service connection.  38 U.S.C.A. § 5107(b) (West 2002).

In consideration of all of the above, including the Veteran's 
statements regarding his accident during combat 
circumstances, his current diagnosis, and in conjunction with 
the aforementioned equivocal opinion of the VA examiner, the 
Board finds it least as likely as not, that is, there is 
relative equipoise as to the positive and negative evidence 
that the Veteran's low back disorder was incurred during 
active duty service.  Accordingly, the benefit-of-the-doubt 
rule applies and the Board determines that service connection 
should be granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for traumatic arthritis and 
osteophytosis of the lumbar spine is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for a skin disorder, 
claimed as jungle rot.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

The Veteran contends that he should be service connected for 
his skin disorder, claimed as jungle rot.  The Veteran's 
service records indicate that he was treated multiple times, 
in October 1970 and November 1970 while in service for an 
abscess on the his left arm and warts on his right hand, 
respectively.  The Veteran contends that he received 
treatment for jungle rot.  A September 2009 VA dermatology 
note indicates that the Veteran is currently diagnosed with 
actinic keratoses on his scalp, onychomycosis and tinea pedis 
on his feet, and seborrheic keratoses on his legs and chest.  
It is unclear whether the Veteran's currently diagnosed skin 
disorders are similar to, or related to, those skin 
conditions that the Veteran suffered while in service.

The Board notes, there are statutory presumptions and VA 
regulations implementing them, that are intended to allow 
service connection for certain diseases when the evidence 
might otherwise not indicate service connection is warranted.  
See 38 C.F.R. § 3.303(d) (2009).  In the case of a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, namely from 
February 28, 1961, to May 7, 1975, VA regulations provide 
that he shall be presumed to have been exposed during such 
service to an herbicide agent, including Agent Orange, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2009).  The following diseases 
shall be service connected if the Veteran was exposed to an 
herbicide agent during active service, even though there is 
no record of such disease during service, and provided 
further that the requirements of 38 C.F.R. § 3.307(d) (2009) 
are satisfied:  chloracne or other acneform disease 
consistent with chloracne if manifest to a degree of 10 
percent within one year of date of last exposure, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. 
§ 3.309(e) (2007).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  As noted above, the Veteran served in the 
Republic of Vietnam during the applicable period.  As such, 
if the Veteran is diagnosed with a disease included in the 
presumption, then he will meet the requirements for service 
connection with respect to that disorder.  It is unclear 
whether the Veteran's in-service skin condition or his 
current skin condition is chloracne or another acneform 
disease consistent with chloracne.

In considering all of the above, the Board recognizes a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As there is 
evidence of an in-service skin disorder and a current skin 
disorder, the Board finds that the Veteran should be afforded 
a compensation and pension (C & P) examination to determine 
if the Veteran's current skin condition is chloracne, or 
another acneform disease consistent with chloracne and if 
not, the etiology of the Veteran's skin disorder, claimed as 
jungle rot, to include whether it is related to the skin 
condition that the Veteran suffered from while on active 
duty.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
whether the Veteran currently has 
chloracne, or another acneform disease 
consistent with chloracne, and if not, 
whether the Veteran's current skin 
disorder is etiologically related to 
his period of active service, to 
include the Veteran's in-service skin 
conditions on his arms.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file, to include a copy of this 
remand must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not 
the Veteran has a current skin disorder 
that is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


